ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
     Claims 1 and 3-17.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Bacques (EP 0 468 860 A1) and Coalier (EP 0 334 707 A1).
Bacques and Coalier disclose wrapping means (Bacques = 60, 61, Coalier = 50, 52) moving vertically.
Bacques and Coalier fail to disclose transversely moving the wrapping means.
It would not have been obvious to modify Bacques with transverse movement of the wrapping means, because Figs. 9, 11 and 13 of Bacques depict the blank/container needing to be stationary during the folding process.  The same reasoning applies to Figs, 7, 8 in the Coalier reference.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processi--ng delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731